

113 HR 3935 IH: Dairy COOL Act of 2014
U.S. House of Representatives
2014-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3935IN THE HOUSE OF REPRESENTATIVESJanuary 27, 2014Mr. Pocan introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Agricultural Marketing Act of 1946 to provide for country of origin labeling for dairy products.1.Short titleThis Act may be cited as the Dairy COOL Act of 2014.2.Country of origin labeling for dairy products(a)DefinitionsSection 281 of the Agricultural Marketing Act of 1946 (7 U.S.C. 1638) is amended—(1)in paragraph (2)—(A)in subparagraph (A)—(i)in clause (x), by striking and at the end;(ii)in clause (xi), by striking the period at the end and inserting ; and; and(iii)by adding at the end the following:(xii)dairy products.; and(B)in subparagraph (B), by inserting (other than clause (xii) of that subparagraph) after subparagraph (A);(2)by redesignating paragraphs (3) through (9) as paragraphs (4) through (10), respectively; and(3)by inserting after paragraph (2) the following:(3)Dairy productThe term dairy product means—(A)fluid milk;(B)cheese, including cottage cheese and cream cheese;(C)yogurt;(D)ice cream;(E)butter; and(F)any other dairy product..(b)Notice of country of originSection 282(a) of the Agricultural Marketing Act of 1946 (7 U.S.C. 1638a(a)) is amended by adding at the end the following:(5)Designation of country of origin for dairy products(A)In generalA retailer of a covered commodity that is a dairy product shall designate the origin of the covered commodity as—(i)each country in which or from which the one or more dairy ingredients or dairy components of the covered commodity were produced, originated, or sourced; and(ii)each country in which the covered commodity was processed.(B)State, region, locality of the United StatesWith respect to a covered commodity that is a dairy product produced exclusively in the United States, designation by a retailer of the State, region, or locality of the United States where the covered commodity was produced shall be sufficient to identify the United States as the country of origin..